Citation Nr: 0006263	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from June 1965 to 
October 1966.  He has been represented throughout his appeal 
by AMVETS.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1993, 
by the Hartford Regional Office (RO), which denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The notice of disagreement with this determination was 
received in November 1993.  The statement of the case was 
issued in December 1993.  The substantive appeal was received 
in February 1994.  The veteran appeared and offered testimony 
at a hearing before a hearing officer at the RO in May 1994; 
a transcript of the hearing is of record.  A supplemental 
statement of the case was issued in May 1995.  A VA hospital 
summary was received in July 1995.  By a rating action in 
September 1995, the RO confirmed its previous denial of the 
veteran's claim for PTSD, and a supplemental statement of the 
case (SSOC) was issued in September 1995.  The appeal was 
received at the Board in November 1995.  

In April 1996, the Board remanded the case to the RO for 
further development.  VA hospital summaries were received in 
June 1996.  A statement from the veteran was received in 
September 1996.  An SSOC was issued in December 1997.  The 
appeal was received back at the Board in March 1998.  In June 
1998, the Board again remanded the case to the RO for further 
development.  A statement from the veteran was received in 
April 1999, and an SSOC was issued in April 1999.  Following 
the receipt of VA progress notes, an SSOC was issued in 
August 1999.  The appeal was received back at the Board in 
October 1999.  

By rating action in April 1999, the RO denied service 
connection for an acquired psychiatric disorder (other than 
PTSD).  The veteran was notified of that determination and of 
his appellate rights by letter dated in May 1999.  However, 
the veteran has not yet initiated an appeal with respect to 
the denial of service connection for an acquired psychiatric 
disorder (other than PTSD).  Thus, that issue is not in 
appellate status at this time, and will not be addressed by 
the Board.
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent feasible.  

2.  The veteran is not shown to have been involved in combat 
with the enemy in connection with his military service during 
the Vietnam era.  

3.  The veteran does not have a current, clear diagnosis of 
PTSD related to any inservice stressor, and there is no 
credible supporting evidence that his claimed inservice 
stressors actually occurred. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The record reflects that the veteran served on active duty in 
the United States Navy from June 1965 to October 1966; his 
military occupational specialty was boatswain.  The veteran's 
report of separation from service, DD Form 214, shows his 
total active service as 10 months and 25 days, with foreign 
and/or sea service indicated as five months and five days, 
and shows 152 days of lost time.  The DD Form 214 does not 
reflect service in a combat zone, and does not show that he 
received any awards or decorations indicative of involvement 
in combat.  He was discharged in the grade of E-1, Seaman 
Recruit.

The service medical records, including the enlistment 
examination conducted in June 1965 as well as the separation 
examination in October 1966, were negative for any 
complaints, findings, or diagnosis of a psychiatric disorder.  

Medical evidence of record from the 1970's, including VA as 
well as private treatment reports, reflects that the veteran 
received clinical attention and treatment for a personality 
disorder and for polysubstance abuse.  Among these records 
are lay statements from the veteran's parents and friends 
attesting to the fact that there was a change in the 
veteran's personality during and following his period of 
active military service.  

A discharge summary from theVA Medical Center (VAMC) in West 
Haven, dated in July 1991, reflects that the veteran was 
admitted to that facility for polysubstance abuse, and was 
diagnosed with a personality disorder.  Stressors at the time 
of his admission were noted to be tension with his current 
wife, unresolved grief over the death of a prematurely born 
child, and a lack of stable housing and employment.  This was 
noted to be his seventh hospitalization related to substance 
abuse and uncontrollably violent behavior.  Information 
reported for clinical purposes indicated that the veteran had 
begun using heroin shortly after his discharge from the Navy, 
and had then become involved with LSD, benzodiazepines, 
barbiturates, and cocaine.  He stated that cocaine was 
currently his drug of choice, and his preferred route was 
freebasing.  There was also a significant history of 
alcoholism, with an extensive history of alcoholism and 
polysubstance abuse in his father and siblings.  A 
significant physical problem noted was low back pain and 
neurological symptoms in the lower extremities and perineum, 
post lumbar laminectomy for spinal canal disease.


VA outpatient treatment reports dated from June to August 
1991 indicate that the veteran received clinical attention 
and treatment for several disabilities, including a nervous 
disorder.  A treatment report dated in August 1991 noted the 
veteran to be a PTSD patient, with no indication of the basis 
for the diagnosis.  Private treatment reports dated from 
August 1991 to January 1992 reflect ongoing clinical 
evaluation for a back disorder; these records do not reflect 
any complaints or findings of a psychiatric disorder.  

A rating decision dated in June 1992 granted the veteran's 
claim for a permanent and total rating for purposes of non-
service-connected VA disability pension.  The disabilities 
which were the predicate for that award were listed as: 
status post lumbar laminectomy, rated as 60 percent 
disabling; postoperative bunionectomy, right, and plantar 
calluses, left, rated at zero percent; narcissistic 
personality, rated at zero percent; and polysubstance abuse, 
not rated but noted to be due to willful misconduct.

Of record is a medical statement from a resident psychiatrist 
at the VA Mental Hygiene Clinic at the West Haven VAMC, dated 
in December 1992, indicating that he had been meeting with 
the veteran once a week for individual psychotherapy since 
July 1992.  The physician noted that the veteran had been 
followed by another doctor from October 1991 to July 1992.  
The psychiatrist indicated that the veteran's diagnoses 
included borderline personality disorder, PTSD (provisional), 
and polysubstance abuse.  

Received in March 1993 was a statement from the veteran, 
wherein he indicated that he was stationed aboard the USS 
Fulton and he encountered certain situations that caused him 
to be in constant fear for his life.  The veteran explained 
that, when they went out to sea, they went through a 
hurricane.  The veteran also reported that the ship collided 
with a submarine while on maneuvers.  He further stated that 
they were hit by a torpedo that destroyed one of their 
propellers, which they had to repair midsea.  The veteran 
indicated that he was subsequently transferred to USS Skate, 
a submarine; he found himself in close quarters, and began to 
"flip out."  He related that his wife called him and he 
went home to help out his family; as a result, he was 
considered to have gone AWOL (absent without official leave).  
The veteran indicated that he was put in the 3rd Naval 
District Brig in Brooklyn, New York, where he was repeatedly 
beaten by a particular Marine Corporal who was a guard, and 
others; he stated that he also witnessed the killing of 
another soldier by fellow marines.  The veteran reported that 
he continued to see the death over and over, and that he has 
continued to experience severe difficulties in coping with 
authority figures as a result of his experiences.  

The veteran was afforded a VA compensation examination in 
March 1993, at which time it was indicated that he had been 
hospitalized several times related to his substance abuse and 
"uncontrolled violent behavior."  The veteran complained of 
constant fear of being attacked or being beaten up as he was 
while he was in the brig in service; he also insisted that he 
was a witness to a murder that had taken place in the brig.  
The veteran indicated that the killers had tried to kill him.  
It was noted that the veteran had extensive history of 
arrests and polysubstance abuse; he estimated approximately 
15 arrests and imprisonments.  The veteran reported 
difficulty sleeping, and being in constant fear of policemen 
and others.  It was also noted that the veteran attended the 
PTSD clinic once a week, and was taking Xanax twice a day; he 
stated that alcohol made him violent.  Following a mental 
status examination, the examiner reported the diagnoses of: 
polysubstance use disorder, cocaine, heroin intravenously in 
the past, and marijuana; and personality disorder with 
antisocial and paranoid features.  

Received in April 1993 were VA outpatient treatment reports 
dated from August 1991 to April 1991, showing ongoing 
clinical evaluation for a nervous disorder, variously 
diagnosed.  A treatment report dated in September 1991 
reflects the diagnoses of generalized anxiety disorder, 
personality disorder, and polysubstance dependence.  
Subsequently, the veteran was seen at the anxiety clinic in 
October 1991.  During a clinic visit in June 1992, the 
examiner noted that the veteran's frequent state of 
hyperarousal was more related to his personality disorder and 
inability to tolerate frustration.  



Received in June 1993 was the report of a consultation by a 
Brig Psychiatrist, conducted in August 1966, at which time it 
was noted that the veteran had been in military service for 
14 months and had gone on UA (unauthorized absence) for 32 
days, for his second offense.  It was indicated that the 
veteran had recently married and had one child with another 
on the way; it was reported that veteran's wife lived with 
his parents and that he went on UA in order to help support 
his new family.  It was noted that the veteran was involved 
in frequent fights and had been arrested once.  On 
examination, he was described as a somewhat isolated young 
man who was frequently depressed; he also suffered from 
tension headaches.  He was otherwise logical and coherent, 
and he knew the difference between right and wrong; it was 
determined that he was able to adhere to the right at the 
time of his offense.  The diagnosis was of a severe, passive-
aggressive, personality disorder.  It was recommended that 
the veteran be administratively separated from service.  

At his personal hearing in May 1994, the veteran reiterated 
several difficulties that he said he had experienced while 
aboard the USS Fulton, including going through a hurricane 
and being hit by a torpedo.  The veteran contended that his 
nervous disorder really surfaced while at the brig in 
Brooklyn, where he was subjected to physical and mental abuse 
by a particular Lance Corporal.  The veteran also reported 
that one individual who was complaining about a haircut was 
beaten and had his head smashed until he died.  The veteran 
maintained that he, himself, was beaten so badly that he was 
unable to have any visits; he stated that, on one particular 
occasion when his parents and wife came to visit, they were 
not allowed to see him.  

Medical evidence of record, dated from May 1995 through 
February 1997, reflects ongoing clinical attention and 
treatment for several disabilities, including a psychiatric 
disorder diagnosed as PTSD, and a personality disorder.  

In a Statement in Support of Claim, VA Form 21-4138, provided 
to the RO through his representative in September 1996, the 
veteran said he had suffered many traumatic experiences 
during his military duty.  He described being beaten and 
sexually assaulted while in the brig in Brooklyn, stating 
that the worst abuse came from the Lance Corporal he had 
previously named.  He described being ordered to secure 
lifeboats on the deck of the USS Fulton during a hurricane 
while coming out of St. Thomas in September 1965.  He also 
described going to a bar in St. Thomas with four shipmates, 
and becoming involved in a fight in which he cut an 
attacker's throat and one of his shipmates was killed.  It 
was noted that the foregoing statement was prepared with the 
assistance of a VA physician, the Director of the Substance 
Abuse PTSD Program at the West Haven VAMC.

That same month, September 1996, the RO referred the 
veteran's stressor statement to both the Commandant, U.S. 
Marine Corps, and the U.S. Army Joint Services Environmental 
Support Group (ESG) (subsequently redesignated as the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)), and requested assistance in verifying the 
claimed stressors.  Enclosed with the requests was service 
personnel information pertaining to the veteran, including 
reports of his duty transfers; enlistment, training, and 
discharge data; his DD Form 214; and administrative records 
documenting his unauthorized absences from duty, return to 
military control, and non-judicial punishment for his 
multiple UA's.

A response from the Headquarters, U.S. Marine Corps, was 
received by the RO in October 1996.  The letter indicated 
that the incidents in the veteran's claim could not be 
verified by that office.  It was recommended that the Naval 
Investigative Service be contacted for information as to the 
incidents described by the veteran.

In October 1997, the RO received research information and 
documentation from the ESG, in regard to the veteran's 
claimed inservice stressors.  The ESG indicated that the deck 
log extract from the USS Fulton confirmed that a fight 
involving members assigned to the Fulton had occurred during 
the veteran's tour of duty, and that the members were on 
liberty in St. Thomas, US Virgin Islands, at the time of the 
incident.  However, the report indicated that the veteran's 
name was not mentioned, and there was no record that an 
individual assigned to the Fulton, or anyone else, was killed 
during the fight.


In a subsequent letter dated in October 1998, after the June 
1998 Remand by the Board, the Director of USASCRUR reported 
that the Naval Criminal Investigative Service did not have 
any information on a U.S. Marine Corps Lance Corporal under 
the name provided by the veteran as having been involved in 
an incident relating to the veteran.  

Of record is a letter from the Marine Corps Historical 
Center, dated in December 1998, indicating that they have no 
personnel records pertaining to the veteran or the Marine 
Lance Corporal named by him, who might have been involved in 
an incident relating to the veteran in July 1966.  

In February 1999, the RO received research information from 
the head of the Records Correspondence Section, Personnel 
Management Support Branch, Headquarters, U.S. Marine Corps, 
in regard to the veteran's claimed stressors.  The letter 
indicated that a search of the unit diaries of Marine 
Branches, U.S. Naval Base, Brooklyn, NY, showed that an 
individual, having the name provided by the veteran as his 
assailant, was assigned there as a guard at the time in 
question.  However, there were no entries showing that the 
individual was charged with or convicted of brutality; the 
records showed that the individual was promoted to Corporal 
in October 1966.

The veteran reiterated his description of the stressors which 
he asserted had occurred at the Brooklyn Navy Yard brig, in a 
statement in support of claim (VA Form 21-4138) received in 
April 1999.  He augmented his account, by stating that the 
guard who tortured him told him that he and his friends had 
gone to the veteran's home in Connecticut, and there raped 
the veteran's wife and children while the veteran was in 
solitary confinement.  He also stated that he had seen other 
prisoners die from suicide and murder.

Received in August 1999 were VA progress notes dated from May 
1996 to July 1999, which show that the veteran continued to 
receive ongoing clinical attention for a number of disorders, 
including a psychiatric disorder diagnosed as PTSD.  During a 
clinical visit in August 1996, the veteran reported increased 
PTSD symptoms related to his being traumatized while in the 
brig in 1966.  A July 1997 report indicated that the veteran 
had a history of PTSD and other medical problems, including 
chronic back pain, lumbar disc surgery, peptic ulcer disease, 
a right wrist ganglion, and genitourinary symptoms.  An entry 
later that month noted that the veteran was having difficulty 
overusing Xanax and morphine, and there was a long-term plan 
to wean him from those "addictive meds."  On one occasion 
in June 1998, he presented with extreme irritation and anger, 
due largely to his lack of success in his claim for benefits 
for PTSD.  In June 1999, it was reported that he was having 
more PTSD symptoms after Memorial Day.  Other stressors 
causing him to feel "overwhelmed" included the death of his 
father two months previously, his stepmother's being placed 
in a nursing home, a recent injury to his throat in a fall, 
and the death of a niece in an accident.  It was noted at 
that time that he had been diagnosed with PTSD since 1991, 
although he reported symptoms since he "came back from 
Vietnam."  A July 1999 note identified a sleep disorder and 
panic attacks as his most problematic symptoms.


II.  Legal analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  


With regard to the claim of service connection for PTSD, in 
order for a claim for PTSD to be well grounded, the veteran 
must submit medical evidence of a current disability, lay 
evidence (presumed to be credible at this stage of the claim) 
of an in-service stressor, and medical evidence of a nexus 
between service and the current PTSD disability.  Cohen v. 
Brown, 10 Vet.App. 128 (1997); 38 C.F.R. § 3.304(f).  

If it is determined that a veteran's PTSD claim is well 
grounded, that does not necessarily mean the claim will be 
granted.  As the United States Court of Appeals for Veterans 
Claims has emphasized, 

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

If the claimed in-service stressor or stressors are related 
to combat against enemy forces, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded a combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  

Where, however, VA determines that the claimant did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, then the claimant's testimony alone is 
not sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet.App. 70, 76 (1994).  Moreover, 
service department records must support, and not contradict, 
the claimant's testimony regarding noncombat stressors.  
Doran v. Brown, 6 Vet.App. 283 (1994).

Regarding the elements required to well ground a claim for 
PTSD, the Board notes that the record does contain several 
mentions of the diagnosis of PTSD, the veteran has alleged 
several inservice stressor events, and several entries in the 
medical record appear to indicate that treating physicians 
may have ascribed PTSD to the veteran's accounts of stressors 
in service.  Thus, accepting the principle that there is a 
"rather low" threshold for well grounding a claim, we will 
conclude that this claim is well grounded.  See, e.g., Fossie 
v. West, 12 Vet.App. 1, 6 (1999).

However, moving to an analysis of the case on the merits, we 
must evaluate the evidence more critically.  See Gaines, et 
al., supra.  First, as to the requirement of a clear medical 
diagnosis of PTSD, the record is equivocal.  The veteran has 
been diagnosed with a personality disorder and with substance 
abuse involving a number of drugs.  Although a number of 
medical records list the diagnosis of PTSD, the Board has 
seen none in which a medical professional has identified a 
specific relationship, if any, between inservice stressor(s) 
and a present mental disorder.  In fact, the medical record 
cites more non-military than military stressors, e.g., 
marital difficulty, deaths and illness in his family, and 
financial and housing problems, as well as a serious back 
disorder for which the veteran has undergone surgery and 
received ongoing treatment.  We are required to presume that 
a mental health professional who enters a diagnosis of PTSD 
has done so only after consideration of applicable diagnostic 
criteria, see Cohen, supra, at 140.  However, the plethora of 
postservice stressors in the veteran's life, and the lack of 
specific linkage, by any mental health professional, of any 
inservice stressors to PTSD, compels us to conclude that 
there is no "clear diagnosis" of service-incurred PTSD in 
this case.

Nevertheless, because the diagnosis of PTSD does appear a 
number of times in the record, we will proceed to address the 
second criterion, the inservice stressor issue.  Despite a 
few references to Vietnam in the medical records, it is clear 
that the veteran, although he served during the Vietnam era, 
did not serve anywhere near the Republic of Vietnam.  He has 
not contended otherwise in this appeal, and the Board notes 
that the veteran did not receive any awards or decorations 
for valor, combat experience or combat injuries; nor is there 
any other evidence of record indicating that he served in 
combat.  He reported being aboard the USS Fulton when it was 
hit by a torpedo.  However, that alleged incident appears to 
have been accidental damage, not a result of enemy action, 
and, in any event, there is no evidence corroborating that 
allegation.  The Board finds that the preponderance of the 
evidence is against any implicit claim of combat service.  

As noted above, where the veteran did not serve in combat or 
the claimed stressor or stressors are not related to combat, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor(s).  
Instead, the record must contain evidence which corroborates 
the veteran's assertions as to the occurrence of any claimed 
stressor which is the basis for a diagnosis of PTSD.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); VA Adjudication 
Manual M21-1, Part VI, 7.46(e)-(f); West v. Brown, 7 Vet.App. 
70 (1994).  Thus, it is necessary to address the matter of 
whether there is sufficient corroboration of the claimed 
stressors to satisfy the stressor requirement.  

The Board would emphasize that we are not bound to accept 
either the veteran's uncorroborated account of his stressful 
experiences or the opinion of VA or private health 
professionals who, relying on the history related by the 
veteran, have diagnosed him as having PTSD.  See Swann v. 
Brown, 5 Vet.App. 229, 233 (1993).  

Although the current evidentiary record shows that PTSD has 
been diagnosed (as have other psychiatric disorders, 
including generalized anxiety disorder), the question of 
whether a specific event reported by the veteran as a 
stressor is valid is an issue of fact for the Board to 
decide, involving as it does factors which are historical.  
Although mental health professionals may have accepted the 
veteran's account of his experiences during service, VA is 
not required to do the same, charged as it is with the duty 
to assess the credibility and weight to be given to the 
evidence.  Wood v. Derwinski, 1 Vet.App. 190 (1991).  In this 
case, except for the veteran's uncorroborated statements, 
there is no credible evidence to verify that the veteran 
experienced any stressors in service.  

VA has made several unsuccessful attempts to develop credible 
supporting evidence to establish the occurrence of the 
alleged stressors.  Information provided by the ESG and by 
its successor organization, USASCRUR, did not corroborate or 
reveal any specific stressors.  Similarly, several elements 
of the US Marine Corps, and the Naval Criminal Investigative 
Service, searched their records in vain for evidence to 
corroborate the veteran's contentions.  The RO did secure 
information from the ship's logs of the USS Fulton.  However, 
the logs from that ship do not confirm either the hurricane, 
the collision with a submarine, or the Fulton's being struck 
by a torpedo and sustaining propeller damage, as reported by 
the veteran.  Moreover, there is no verification in the 
record that the veteran was beaten by a Lance Corporal or 
other individual while in the brig as punishment for his 
several UA's, or that the veteran witnessed the death of a 
fellow marine, either in a bar in St. Thomas or in the brig 
in Brooklyn.  In the absence of credible evidence 
corroborating the veteran's alleged stressors, the Board 
finds that the preponderance of the evidence is against the 
claimed inservice stressors.

To summarize, the Board finds that the evidence does not 
establish a clear diagnosis of PTSD related to any inservice 
stressor, and, even if that diagnosis were shown, the 
evidence does not serve to establish that the veteran 
experienced an inservice stressor upon which a clear 
diagnosis of PTSD can be based.  There is no credible 
evidence supporting the veteran's assertions; thus, the 
second requisite element for eligibility for service 
connection for PTSD, as discussed in Cohen v. Brown, and as 
required by 38 C.F.R. § 3.304(f), has not been met.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, as 
we have concluded that the preponderance of the evidence is 
against the veteran's claim, this doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet.App. at 55.  


ORDER

Entitlement to service connection for PTSD is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

